                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


DAVID WOOLSEY,

                               Plaintiff,

v.                                                      CIVIL ACTION NO. 2:18-cv-00745


RICHARD OJEDA,

                               Defendant.



                          MEMORANDUM OPINION AND ORDER


        Before this Court is Plaintiff David Woolsey’s (“Plaintiff”) motion to amend his complaint

to add a claim for intentional infliction of emotional distress against Defendant Richard Ojeda

(“Defendant”). (ECF No. 12.) For the reasons stated more fully herein, Plaintiff’s motion is

GRANTED.

                                         I.       BACKGROUND

        This action arises out of an online quarrel between Plaintiff and Defendant. (See ECF No.

1.)   Plaintiff, a onetime acquaintance of Defendant who personally disliked Defendant and

disagreed with him politically, posted a video to his personal Facebook profile that criticized

Defendant’s driving.     (Id. at 3–5.)        Defendant, a sitting state senator and United States

congressional candidate at the time, posted a response video to his official Facebook page in which

he berated Plaintiff and called on Plaintiff’s employer to fire Plaintiff for driving recklessly in a




                                                    1
company vehicle. (Id. at 6–7.) Plaintiff alleges that Defendant contacted Plaintiff’s employer

and spoke with the owner, who fired Plaintiff shortly afterward. (Id. at 10.)

       Plaintiff filed his motion for leave to amend the complaint on November 14, 2018. (ECF

No. 12.) Defendant filed a timely response on November 28, 2018. (ECF No. 13.) Plaintiff did

not file a reply. As such, Plaintiff’s motion is fully briefed and ripe for adjudication.

                                      II.          LEGAL STANDARD

       “[T]he grant or denial of an opportunity to amend [the complaint] is within the discretion

of the district court.” Drager v. PLIVA USA, Inc., 741 F.3d 470, 474 (4th Cir. 2014) (internal

quotation marks omitted). This Court “should freely give leave when justice so requires.” Fed.

R. Civ. P. 15(a)(2). However, it “may deny a motion to amend when the amendment would be

prejudicial to the opposing party, the moving party has acted in bad faith, or the amendment would

be futile.” Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010) (citing

Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en banc)); see Drager, 741 F.3d at 474

(clarifying that “[a] district court’s denial of leave to amend is appropriate” only under these three

circumstances). As relevant here, “[a] proposed amendment is futile when it is clearly insufficient

or frivolous on its face” or “if the claim it presents would not survive a motion to dismiss.” Save

Our Sound OBX, Inc. v. N.C. Dep’t of Transp., No. 18-1649, 2019 WL 286676, at *9 (4th Cir. Jan.

23, 2019) (to be published in F.3d) (internal quotation marks omitted).

                                            III.     DISCUSSION

       Plaintiff seeks to amend his complaint to add a claim for intentional infliction of emotional

distress. (ECF No. 12.) Defendant asserts that the amendment would be futile for two reasons.

(See ECF No. 13.) Defendant first argues that his actions, as pled in the proposed amended

complaint, do not amount to the “outrageous” conduct necessary to state a claim for intentional

                                                     2
infliction of emotional distress. (Id. at 4–6.) As relevant here, a claim for intentional infliction

of emotional distress under West Virginia law requires the plaintiff to establish, among other

elements, “that the defendant’s conduct was atrocious, intolerable, and so extreme and outrageous

as to exceed the bounds of decency.” Loudin v. Nat’l Liab. & Fire Ins. Co., 716 S.E.2d 696, 705

(W. Va. 2011) (listing elements of claim for intentional infliction of emotional distress). The

defendant’s actions “must be more than unreasonable, unkind or unfair; [they] must truly offend

community notions of acceptable conduct.” Travis v. Alcon Labs., Inc., 504 S.E.2d 419, 425 (W.

Va. 1998). “[A]n abuse by the defendant of a position or relationship to the plaintiff, which gave

the defendant actual or apparent authority over the plaintiff or power to affect the plaintiff’s

interests” is a relevant consideration. Id. at 426.

        Defendant characterizes the allegations in the proposed amended complaint as mere

“name-calling” and argues that “Plaintiff admittedly harbored disdain for Defendant and[] thus[]

must have expected an in-kind response to his attempt to publicly humiliate Defendant.” (ECF

No. 13 at 6.) However, Defendant fails to acknowledge the significance of his alleged conduct:

a sitting state senator and congressional candidate posted a video that personally attacked a

constituent to his official Facebook page with more than 50,000 followers and then pressured the

constituent’s employer to fire him. (See ECF No. 12-1 at 6, 10.) In the video, Defendant referred

to Plaintiff as “some absolute oxygen thief” and stated that Plaintiff “hasn’t exactly made his

parents proud in life.” (Id. at 6–7.) Defendant also threatened to “go to [Plaintiff’s employer]

and . . . let them know point blank . . . that [Plaintiff’s driving] is unacceptable.” (Id. at 7.) Then,

the proposed amended complaint alleges, Defendant contacted Plaintiff’s employer and spoke with

the owner, who fired Plaintiff shortly thereafter. (Id. at 10.) Upon firing Plaintiff, the owner




                                                   3
stated that Plaintiff “shouldn’t have posted the video” because he was “interfering in a federal

election.” (Id.)

       As this Court previously held in its Memorandum Opinion and Order denying Defendant’s

motion to dismiss, (ECF No. 14), these facts, taken together, suggest that Defendant used his

position as a state senator to have Plaintiff fired from his job due to Plaintiff’s criticism of

Defendant. That Plaintiff sues Defendant in his personal capacity and not in his capacity as a

state senator does not eliminate the fact of Defendant’s position from this Court’s consideration.

This Court concludes that Defendant’s conduct, as alleged in Plaintiff’s proposed amended

complaint, “offends against the generally accepted standards of decency and morality” and is thus

outrageous. Hosaflook v. Consolidation Coal Co., 497 S.E.2d 174, 185 (W. Va. 1997). As such,

the proposed amended complaint states a claim for intentional infliction of emotional distress, and

amendment would not be futile for that reason.

       Defendant also argues that Plaintiff’s proposed amendment is futile because this Court

would not have subject matter jurisdiction over the intentional infliction of emotional distress

claim if it granted Defendant’s motion to dismiss the 42 U.S.C. § 1983 First Amendment

retaliation claim. (ECF No. 13 at 7.) This Court recently entered a Memorandum Opinion and

Order denying Defendant’s motion to dismiss that claim. (ECF No. 14.) As such, this Court

retains subject matter jurisdiction over the action based on federal question jurisdiction.

                                        IV.     CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to amend his complaint, (ECF No. 12), is

GRANTED.

       IT IS SO ORDERED.




                                                 4
       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:        January 30, 2019




                                             5
